Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-9-2006

Jahic v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3726




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Jahic v. Atty Gen USA" (2006). 2006 Decisions. Paper 1611.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1611


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 January 30, 2006

                                            No. 04–3726

                        Sead Jahic; Selma Jahic; Amar Jahic, Petitioners
                                              vs.
                             Attorney General of the United States
                                     (A71-873-466, 67 & 68)




PRESENT: ROTH, RENDELL and BARRY, Circuit Judges.

             Motion by Respondent to vacate the decision and dismiss the
             Petition for Review for lack of subject matter jurisdiction.




                                                            /s/ Carolyn Hicks
Answer due 2/13/06                                          Carolyn Hicks 267-299-4926
                                                            Case Manager
                                             ORDER
The foregoing motion is GRANTED. Because petitioners are no longer subject to a final order of
deportation, this Court’s decision of August 2, 2005 is vacated and the petition dismissed for lack
of subject matter jurisdiction.

                                               By the Court,


                                               /s/ Maryanne Trump Barry
                                               Circuit Judge
Dated: February 9, 2006
CH/cc: JBS, AMI, WCP, TJS, LSW, ERB